UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-06157-RGK-SK Date August 02, 2019

 

 

Title Ramon Olvera v. Quest Diagnostics

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding Civil Action to Superior Court

On July 17, 2019, Defendant Unilab Corporation dba Quest Diagnostics (“Quest”)! removed this
action from the Los Angeles Superior Court to the United States District Court, Central District of
California on the basis of diversity of citizenship.

Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit has
held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

Quest states that removal is proper based on diversity jurisdiction. The Court disagrees. Based on
the face of the First Amended Complaint, it is not clear that the Defendants Pablo Bartelli and Nicole
Simmet (collectively, “Other Named Defendants”) are fraudulently joined for the purposes of
jurisdiction. Furthermore, in its Notice of Removal, Quest does not raise the issue of joinder nor
establish complete diversity exists between Plaintiff and the Other Named Defendants. Because the
Other Named Defendants are allegedly employed at Plaintiff's worksite, the Court reasonably infers that
they are California citizens, thus their presence in this action defeats complete diversity.

 

1 Unilab Corporation dba Quest Diagnostics was incorrectly identified in Plaintiff's First Amended Complaint as “Quest
Diagnostics.” (First Amended Compl. § 7, ECF No. 1-1.)

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-06157-RGK-SK Date August 02, 2019

 

 

Title Ramon Olvera v. Quest Diagnostics

 

Accordingly, Quest has not satisfied its burden of showing by a preponderance of the evidence
that the complete diversity of citizenship requirement has been met.

In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
